Citation Nr: 1033144	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include as secondary to the service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1989 to September 1993.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In December 2009, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In December 2009, the Board remanded this claim for additional 
development.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In its December 2009 remand the RO was instructed to arrange for 
a physician to review the Veteran's VA claims folder and provide 
an opinion, with supporting rationale, as to whether it is as 
likely as not that (1) a right knee disability exists, and if so, 
(2), whether such disability is related to the Veteran's military 
service; or (3) is caused by or aggravated by his service-
connected bilateral pes planus.  

In April 2010, a VA clinician offered an addendum opinion in 
which he stated that the claims file was reviewed and revealed a 
medial meniscus injury and a right knee arthroscopy performed in 
November 2005.  The examiner stated that there appears to be no 
relationship of this injury to the Veteran's military service 
because there is no evidence of injury to the right knee in the 
military.  

The opinion presented is not sufficient to make a determination 
in this case and does not provide the information requested by 
the Board in its remand.  The examiner relies solely on the lack 
of documentation in service of a right knee injury as a catalyst 
for his opinion without looking at and discussing the evidence as 
a whole.  Further, the examiner did not offer a diagnosis for a 
right knee disorder and he did not address whether, if a current 
disorder exists, the disability is caused or aggravated by the 
Veteran's service-connected pes planus.  A remand is thus 
required for corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the April 2010 VA physician 
to again review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether  (1) a 
right knee disability exists, and if so, 
(2), whether it is at least as likely as 
not (a 50 percent probability or greater) 
that such disability is related to the 
Veteran's military service; or (3) whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
disability is caused by or aggravated by 
his service-connected bilateral pes planus.  
The examiner should in rendering his 
decision look at and discuss the evidence 
in its totality including the Veteran's 
history and treatment before and after 
service. 

If the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should be 
prepared and associated with the Veteran's 
VA claims folder. The Veteran should be 
informed of his obligation to appear as 
noted in 38 C.F.R. §§ 3.158 and 3.655 
(2009).  

If the April 2010 examiner is unavailable, 
have the file reviewed by another physician 
who should provide the requested 
information as noted above.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


